NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 29 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 16-10340

                Plaintiff-Appellee,             D.C. No. 1:15-cr-00634-LEK

 v.
                                                MEMORANDUM*
SONYA LUELLA LEINANI TUPOU,

                Defendant-Appellant.

                   Appeal from the United States District Court
                              for the District of Hawaii
                   Leslie E. Kobayashi, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      Sonya Luella Leinani Tupou appeals from the district court’s judgment and

challenges the 36-month sentence imposed following her guilty-plea conviction for

conspiracy to distribute and possess with intent to distribute 50 grams of more of

methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846;


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
attempt to possess with intent to distribute 50 grams of more of methamphetamine,

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and 18 U.S.C. § 2; and structuring

transactions to evade reporting requirements, in violation of 31 U.S.C.

§ 5324(a)(3), (d)(1) and 18 U.S.C. § 2. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      For the first time on appeal, Tupou contends that the district court

procedurally erred by failing to explain adequately the sentence and by failing to

consider her mitigating arguments. We review for plain error, see United States v.

Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there

was none. The record reflects that the district court considered Tupou’s arguments

and thoroughly explained its reasons for imposing the within-Guidelines sentence.

See United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Tupou next contends that her sentence is substantively unreasonable. The

district court did not abuse its discretion in imposing Tupou’s sentence. See Gall

v. United States, 552 U.S. 38, 51 (2007). The sentence is reasonable in light of the

18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances,

including the nature of the offense. See Gall, 552 U.S. at 51.

      AFFIRMED.

                                         2                                      16-10340